



COURT OF APPEAL FOR ONTARIO

CITATION: Onyskiw v. CJM Property Management Ltd., 2016 ONCA
    477

DATE: 20160616

DOCKET: C61131

Weiler, Cronk and Benotto JJ.A.

BETWEEN

Tammy
    Onyskiw, Sherrie Giroux et al.

[Betty Prendergast,
    Danielle Deptuck, Luc Deptuck, Wilhelmina Diepeveen, Eileen Parsons, Cora
    McDonald, Garfield McDonald, Jeff Gill, William Harmer, Jamie Pelletier, John
    Diepeveen, Kathy Szabadka, Lorne Helman, Joyce Martin, Paula Woodland, Marion
    Pollard, Sandra Racine, Antonio Valdez, Maria Castro, Kathleen Fraser,
    Kimberley George, Ilona Berthiaume, Janet Allis, Katherine Gail Reid, Velma
    Laine, Joyce Marsden, Peter Thuot, Raymond, Gamble, Glynn Wheaton, Gordie
    Ainsworth]

Tenants (Appellants)

and

CJM Property Management Ltd.

Landlord (Respondent)

Lesli Bisgould and Kenneth Hale, for the appellants

S. David Lyman, for the respondent

Brian A. Blumenthal and Eli Fellman, for the Landlord
    and Tenant Board

Heard: April 12, 2016

On appeal from the order of the Divisional Court
    (Justices Catherine D. Aitken, Thomas R. Lederer and James A. Ramsay), dated January
    26, 2015, with reasons reported at 2015 ONSC 606, affirming an order of the
    Landlord and Tenant Board, dated January 3, 2014.

Weiler J.A.:

A.

Overview

[1]

This appeal concerns the interpretation of s. 20(1) of the
Residential
    Tenancies Act, 2006
, S.O. 2006, c. 17 (RTA) which provides as follows:

20. (1)
A
    landlord is responsible for providing and maintaining a residential complex,
    including the rental units in it, in a good state of repair and fit for
    habitation and for complying with health, safety, housing and maintenance
    standards.
[1]

[2]

The appellant tenants submit that the respondent CJM Property Management
    Ltd. (the landlord) failed to comply with its duties to provide and maintain
    under s. 20 because the elevator that services their building was out of
    service for 96 days in one year. They submit that the Landlord and Tenant Board
    (the Board) erred in denying their application for an abatement of rent. The
    Board found that the landlord had at all times acted reasonably in having a
    program of preventive maintenance for the elevator, in repairing it when it
    broke down and in installing a new elevator. The Divisional Court dismissed the
    tenants appeal. Leave to appeal to this court was granted on October 5, 2015.

[3]

The Divisional Court did not err in selecting or applying the
    reasonableness standard of review. For the reasons that follow, I agree with
    the Divisional Court that the Boards decision was reasonable, and I would
    dismiss the appeal.

B.

Facts

[4]

The agreed statement of facts contains the following facts.

[5]

The appellants are tenants in a sixty three unit six-story building in
    Kingston. The building was not required by building code requirements to have an
    elevator at the time it was built, but one was nevertheless installed when the
    building was built in 1983.

[6]

The elevator was under a maintenance contract and the elevator company
    performed regular maintenance on it. The elevator passed all annual and monthly
    inspections and the license for the elevator had been renewed when it broke
    down on November 28, 2012. The reason the elevator broke down was a latent
    defect with the brake drum.

[7]

When the elevator broke down in November 2012, the landlord decided to
    begin the process to replace the elevator. In the interim, it took steps to get
    the elevator back in operation as quickly as possible. It paid in excess of
    $30,000 in costs to a third party elevator company in this regard.

[8]

The elevator was out of service for a total of 96 days between November
    28, 2012 and October 4, 2013. During the entire period May 8-20, 2013, the
    elevator was not functioning at all on the fourth floor.

[9]

The landlord attempted to keep the tenants updated about service
    interruptions. However, three periods of interrupted service totalling 36 days
    were unplanned and therefore unannounced.

[10]

At one point during the relevant time period, there was a province-wide
    elevator technician strike. The elevator was originally scheduled to be shut
    down for a six-week period from May 13 to June 21, 2013 in order to replace the
    elevator, but due to the strike the scheduled shut down was pushed back until
    August 6, 2013.

[11]

The tenants, some of whom are elderly or have mobility issues, experienced
    a great deal of difficulty living in a building without a functioning elevator,
    and often lived in a state of uncertainty not knowing if or when the elevator
    would cease functioning.

[12]

The landlord paid $15,400 in labour costs for runners to assist tenants
    who had difficulty climbing stairs with day-to-day tasks and a further $5,200
    to obtain an evacuation chair for use in emergencies while the elevator was out
    of operation.

C.

Decisions Below

(1)

Landlord and Tenant Board, January 3, 2014

[13]

The Board stated that the primary issue was the interference and
    inconvenience that the tenants had experienced as a result of ongoing repairs
    to the elevator and the installation of a new elevator and whether the tenants
    were entitled to an abatement of rent because the landlord failed to meet its
    obligations under the Act or comply with health, safety, housing or maintenance
    standards.

[14]

After reviewing the evidence of three tenants who testified at the
    hearing, the Board found that the interference that the tenants experienced
    because of problems and repairs to the old elevator and the installation of a
    new elevator caused serious inconvenience and disruption to the lives of the
    tenants of the residential complex. However, the Board noted that the tenants
    did not present any evidence to substantiate their claim that the interference
    caused by the shut-down of the elevator was unreasonable in the circumstances
    or that they asked for and were refused accommodation by the landlord. The Board
    found that, on a balance of probabilities, the landlord responded to these
    circumstances in the best way it could have, and the interference and
    inconvenience caused to the tenants was reasonable in the circumstances.

[15]

The Board found further that the landlord took reasonable steps to keep
    the tenants informed, to provide them with assistance while the elevator was
    not working, and also to ensure that staff was ready and available to assist
    the tenants, occupants, and guests, so as to mitigate any hardship caused to
    the tenants by the elevator problems.

[16]

Because the application was brought pursuant to s. 29(1)1 of the RTA
    based on an alleged breach of s. 20(1), the Board observed that the requirements
    of O. Reg. 516/06, s. 8, did not apply in this case as that section of the
    regulation applies only to applications under ss. 22, 29(1)3 and 31(1) of the
    RTA. Nonetheless, the Board found that the landlord met the notice requirements
    contained in s. 8(4)(1) of the regulation and, with reference to s. 8(5)(1),
    that the work was absolutely necessary to protect the physical integrity of
    the residential complex and the safety and security of the tenants, and the
    work was carried out in a reasonable timeframe.

[17]

Turning to O. Reg. 517/06, s. 43, the Board observed that that provision
    required that Elevators intended for use by tenants shall be properly
    maintained and kept in operation except for such reasonable time as may be
    required to repair or replace them. The Board agreed with the landlord that
    the landlords obligation was to have a proper maintenance schedule and to act
    reasonably in repairing or replacing deficient items.

[18]

The Board noted that the tenants did not enter any evidence to
    demonstrate that the landlord failed in its obligation to repair or maintain
    the elevator, but that the landlord did present evidence, and the parties
    agreed in their statement of facts, that service contracts were in place and
    that proper maintenance was being done up until a latent defect caused the
    elevator to break down.

[19]

The Board found that the landlord acted in a proactive manner and
    against its economic interest by spending $30,000 so that the original elevator
    could provide service until a new elevator could be installed, and by spending
    over $15,400 in labour costs for runners and $5,200 for an evacuation chair.
    The landlord changed service providers when it determined that this was the
    best thing to do, then arranged to have the elevator replaced as quickly as
    possible.

[20]

The Board observed that none of the cases filed by the tenants resulted
    in an order for a rent abatement where the landlord rectified maintenance
    problems fully, effectively, and in a reasonable time frame.

[21]

The Board chose to apply the Boards Interpretation Guideline 5, which applies
    to ss. 20 and 29(1) of the RTA  the sections under which this application was
    made. The Board observed that Guideline 5 provides that no abatement ought to
    be awarded where: a deficiency has occurred due to a latent defect; the
    landlord has taken reasonable steps to remediate the deficiency; the landlord
    has a reasonable programme of maintenance; and, the landlord has acted
    responsibly to rectify a problem that required extensive repairs.

[22]

The Board found the criteria in Guideline 5 had been met, that the
    tenants had not proven the merits of their claim for an abatement of rent on a
    balance of probabilities, and that the landlord fulfilled all of its
    contractual and statutory obligations.

[23]

The Board dismissed the tenants application.

(2)

Divisional Court, January 26, 2015

[24]

The Divisional Court first observed that s. 210 of the RTA provided for
    a right of appeal on a question of law, and that the standard of review was reasonableness.
    The court noted that the parties agreed that the landlord acted reasonably in
    maintaining the elevator until it was replaced. The court concluded that the
    Board was entitled to construe its home statute in a fashion that enabled it
    to consider the landlords actions, in the circumstances that were presented,
    in deciding whether the landlord had fulfilled its responsibility under [s. 20
    of the RTA]. Having found no error of law, the Divisional Court dismissed the
    appeal.

D.

Issues

[25]

This appeal raises two issues:

1.

Did the Divisional Court err in its selection and application of the
    standard of review?

2.

Did the Board err in its interpretation of s. 20 of the RTA; specifically,
    was it an error of law to refuse to order an abatement of rent to tenants who
    had suffered serious inconvenience and disruption on the basis that the
    landlords behaviour was reasonable?

E.

Discussion and Analysis

(1)

Did the Divisional Court err in its selection and application of the
    standard of review?

(a)

General principles

[26]

As the Divisional Court observed, s. 210 of the RTA provides for a
    statutory right of appeal from the Boards decisions on a question of law.

[27]

Where there is a statutory right of appeal from the decision of an
    administrative tribunal to the Divisional Court, this court must decide whether
    the Divisional Court identified the appropriate standard of review and applied
    it correctly. To do so, the court steps into the shoes of the Divisional Court
    and focuses on the administrative decision: see
Agraira v. Canada (Public
    Safety and Emergency Preparedness)
, 2013 SCC 36, [2013] 2 S.C.R. 559, at
    paras. 46-47;
Taylor-Baptiste v. Ontario Public Service Employees Union
,
    2015 ONCA 495, 126 O.R. (3d) 481, at para. 39. This administrative law principle
    also applies when leave has been granted in this context for a further appeal
    to this Court, given that the applicable standards of review are those that
    apply on judicial review, not on an appeal: see
Mouvement laïque québécois
    v. Saguenay (City)
, 2015 SCC 16, [2015] 2 S.C.R. 3, at para. 29.

[28]

Where an administrative tribunal interprets or applies its home statute,
    the standard of review is presumptively reasonableness:
Alberta
    (Information and Privacy Commissioner) v. Alberta Teachers Association
,
    2011 SCC 61, [2011] 3 S.C.R. 654, at para. 39. A correctness standard may apply
    if the question at issue is both of central importance to the legal system and
    outside the adjudicators specialized area of expertise:
Alberta
    (Information and Privacy Commissioner)
, at para. 46. However, this
    exceptional category must be interpreted conjunctively and not as separate and
    distinct factors: see
Loewen v. Manitoba Teachers Society
,

2015
    MBCA 13, 315 Man. R. (2d) 123, at para. 48.

[29]

Where, as here, the jurisprudence has already determined the standard of
    review and thus the degree of deference to be accorded to a particular category
    of question before a given administrative tribunal, this will end the inquiry:
    see
Dunsmuir v. New Brunswick
, 2008 SCC 9, [2008] 1 S.C.R. 190, at
    para. 62;
First Ontario Realty Corporation v. Deng
, 2011 ONCA 54, 274
    O.A.C. 338, at para. 20. Subject to the exception stated above, decisions of
    the Board are subject to review on a standard of reasonableness:
Deng
,
    at para. 21. In
Deng
, this Court held, at para. 21, that the Board
    administers a specialized adjudicative regime for resolving residential tenancy
    disputes, and where it is required to interpret its home statute (the RTA)
    and regulations, with which it has particular familiarity, in making
    determinations with respect to its core functions, deference is owed to its
    decisions.

[30]

In the present case, determining whether to order an abatement of rent
    based on a breach of the landlords duties to repair and maintain under s.
    20(1) is one of the Boards core functions and required the Board to interpret
    the RTA and related regulations.

[31]

Applying these general principles, unless the tenants can persuade the
    court that the issue before us is both of central importance to the legal
    system
and
outside the Boards expertise, the
    standard of review to be applied to the Boards decision is reasonableness
.

(b)

The tenants position

[32]

The tenants position is that the Divisional Court erred in not applying
    a standard of correctness to the Boards interpretation of s. 20. Their
    position may be summarized as follows.

[33]

This is a statutory appeal in which the Court has broad appellate powers.
    There are no facts in dispute. A discrete question of law is raised.

[34]

The Divisional Court relied on
Deng
in holding that the
    standard of review was reasonableness, but that case does not stand for the
    proposition that the standard of review for all decisions of the Board is
    reasonableness or that reasonableness means absolute deference. Even assuming
    deference is owed to a tribunals interpretation of its home statute, there are
    circumstances in which no deference is appropriate. One circumstance is where
    the question of law is of central importance to the legal system. This is such
    a circumstance. Appellate direction regarding the significance of statutory
    duties will foster consistency in the law and predictability in litigation
    outcomes, important goals in all cases, but particularly in the context of
    remedial legislation with a tenant protection focus. Correctness is the
    appropriate standard of review when a tribunal undertakes an exercise in
    statutory interpretation in which it has no more expertise than an appellate
    court, and where the issue on appeal deals with the distinction between the
    legal principles of contract and tort.

(c)

The Divisional Court did not err in its selection of the appropriate
    standard of review

[35]

The same reasoning as in
Deng
applies to the appeal before us: the
    scope of the landlords maintenance and repair obligations and the remedy for
    any breach of those obligations, such as rent abatement, are wholly within the Boards
    specialized expertise. The issue before the Board involved a highly contextual
    and fact-based exercise relating to its core function; accordingly, deference
    is owed to its decision.

[36]

Given that the issue for determination by the Board was within its
    specialized area of expertise, the tenants are unable to meet at least one of
    the two conjunctive requirements to bring this case within the exceptional
    category of cases to which a standard of correctness applies, it is unnecessary
    to consider the second requirement, namely, whether the question was also of
    central importance to the legal system.

[37]

The tenants assertion that the standard of review of the Boards
    decision is correctness fails. The Divisional Court did not err in selecting
    reasonableness as the standard of review.

(2)

Did the Divisional Court err in holding that the Boards interpretation
    of s. 20 of the Act was reasonable?

(a)

General principles of statutory interpretation

[38]

The current state of the law of statutory interpretation recognizes that
    meaning flows at least partly from context and that a statutes purpose is an
    integral element of that context: see Pierre-André Côté,
The Interpretation
    of Legislation in Canada
,

4th ed. (Toronto: Thomson Reuters, 2011),
    at p. 300-01.

[39]

The question as to how a statutory provision should be interpreted has
    been answered definitively by the Supreme Court of Canada. On numerous
    occasions, the court has adopted the approach to statutory interpretation
    espoused by E.A. Driedger as the only applicable approach, namely:

[T]he words of an Act are to be read in their entire context
    and in their grammatical and ordinary sense harmoniously with the scheme of the
    Act, the object of the Act, and the intention of Parliament.

See
Rizzo and Rizzo Shoes Ltd. (Re),
[1998] 1
    S.C.R. 27, at para. 21;
Bell ExpressVu Limited Partnership v. Rex
, 2002
    SCC 42,

[2002] 2 S.C.R. 559, at para. 26;
Canada 3000 Inc. (Re); Inter-Canadian
    (1991) Inc. (Trustee of)
, 2006 SCC 24, [2006] 1 S.C.R. 865, at para. 36;
Tsilhqotin
    Nation v. British Columbia
, 2014 SCC 44, [2014] 2 S.C.R. 257, at para.
    108.

[40]

In determining Parliamentary or legislative intent, courts are reluctant
    to accept interpretations that would violate established legal norms: see Ruth
    Sullivan,
Sullivan on the Construction of Statutes
, 6th ed. (Markham:
    LexisNexis Canada, 2014), at pp. 8-9.

[41]

In her chapter on coherence, Sullivan states the governing principle, at
    p. 337, as follows:

It is presumed that the provisions of legislation are meant to
    work together, both logically and teleologically, as parts of a functioning
    whole. The parts are presumed to fit together logically to form a rational,
    internally consistent framework; and because the framework has a purpose, the
    parts are also presumed to work together dynamically, each contributing
    something toward accomplishing the intended goal. [Citation removed.]

[42]

Sullivan also points out, at pp. 340-41, that it is not unusual for an
    administrative body to be given overlapping powers by the legislature; when
    this happens, each is meant to apply, and overlap between powers is not a basis
    for narrowing their scope.

[43]

The interpretation given to a statutory provision must produce harmony
    both within the statute itself and with other legislation dealing with the same
    subject matter: see
R. v. Ulybel Enterprises Ltd.
, 2001 SCC 56,

[2001]
    2 S.C.R. 867, at para. 30;
Bell ExpressVu
, at para. 27;
R. v.
    Stucky
, 2009 ONCA 151, 256 O.A.C. 4, at para. 37;
McAteer v. Canada
    (Attorney General)
, 2014 ONCA 578, 121 O.R. (3d) 1, at para. 55, leave to
    appeal to S.C.C. refused, 2015 CarswellOnt 2680, 2015 CarswellOnt 2681. This is
    known as the principle of harmonization.

(b)

The tenants position

[44]

The tenants advance several arguments under this ground of appeal. In
    sum, they submit that, in dismissing the tenants application for rent
    abatement, the Boards decision did not fall within a range of reasonable
    outcomes. The tenants ask that their appeal be allowed, the order of the Board
    set aside, and their case remitted back to another Board member to consider
    with such directions as this court considers appropriate.

[45]

First, the tenants submit that even if a reasonableness standard of
    review is appropriate, deference does not mean that the Divisional Court should
    simply endorse the Boards interpretive approach without undertaking its own
    analysis and providing its own reasons.

[46]

Second, the tenants challenge the Boards adoption of a reasonableness
    standard in assessing the difficulties suffered by the tenants and the conduct
    of the landlord. In that respect, the Board erred in its interpretation of s.
    20 because it conducted its analysis using a faulty legal premise, applying principles
    from tort law instead of contract law when the duties in s. 20 are implied
    terms of every tenancy agreement and contractual in nature. The Board erred in
    holding that where the landlord made reasonable efforts to comply, the
    statutory duty was negated, as under contract law, non-compliance is not
    excused by the reasonableness of the landlords conduct. The tenants did not
    receive a service that was part of their statutory contract.

[47]

In support of their submission that the reasonableness of the landlords
    conduct is not a factor to be considered under s. 20, the tenants rely on
Offredi
    v. 751768 Ontario Ltd.
(1994),

72 O.A.C. 235 (Div. Ct.), decided
    under similar predecessor legislation. In that case, the application judge
    found that although the landlord had taken steps to clean up the building and
    to keep it that way, an abatement of rent should be paid to the tenants. In
Offredi
,
    in dismissing the landlords appeal, the Divisional Court stated:

In our judgment,
this is not a case that
    turns on whether the landlord can be said to have acted reasonably.
What
    the tenants claim is a breach of contract. The tenants were paying full rent
    for premises which the landlord was under an obligation, under the Landlord and
    Tenant Act, to keep in a good state of repair and fit for habitation. The
    landlord failed to do that. That is the basis of the clam for an abatement. [Emphasis
    added.]

[48]

Third, the tenants also rely on
Harris v. Toronto Community Housing Corporation
,

2009 CanLII 34989 (Ont. Div. Ct.). In that case the court held, at paras.
    14-17, that the use of the terms absolute liability and strict liability
    from the criminal, regulatory, or tort context had no application in the
    interpretation and application of a remedial statutory provision governing
    residential tenancies.
[2]
The section at issue in
Harris
allowed a landlord to give a tenant an
    eviction notice if the tenants act or omission seriously impaired the safety
    of any person. Bryant J., writing for the court, held that the section did not
    incorporate a fault element as do regulatory offences which allow a due
    diligence defence, and contrasted the section with other sections of the
    legislation which specifically included a fault element.

[49]

In the case before us, counsel for the tenants
    points out that the landlords obligation to maintain premises in good repair found
    in s. 20(1) does not refer to reasonable efforts. They submit that as soon as
    the elevator went out of service the landlord was in breach of its obligation
    to maintain. The time period for the landlord to repair or to replace the
    elevator meant that the elevator was not in a good state of repair during that
    time and the landlord was accordingly in breach of its obligations. Consequently,
    the Board erred in taking into consideration the landlords maintenance and
    repair efforts and whether they were reasonable.

(c)

The Divisional Court did not err in holding that the Boards
    interpretation of s. 20 of the Act was reasonable

[50]

For the reasons that follow, I would agree with the conclusion of the
    Divisional Court that the Boards interpretation of its home statute and its
    decision in refusing to award an abatement of rent to the tenants was
    reasonable.

(i)

The tenants proposed interpretation of s. 20(1) would offend the general
    principles of statutory interpretation

[51]

The interpretation of s. 20(1) proposed by the tenants would result in
    the legislation not functioning logically to form a rational, internally
    consistent framework, and thus offends the general principles of statutory
    interpretation.

[52]

For example, s. 21(1) of the RTA states that a landlord shall not,
    withhold the reasonable supply of any vital service, care service or food that
    it is the landlords obligation to supply under the tenancy agreement If a
    landlord is obligated to pay another person to provide the vital service, care
    service, or food and the landlord fails to do so, s. 21(2) deems the landlord
    to have failed to provide the service. A vital service is defined in s. 2(1) as
    hot or cold water, fuel, electricity, gas or, during the part of each year
    prescribed by the regulations, heat. The landlord does not breach s. 21(1)
    simply because the landlord is unable to provide a vital service, care service,
    or food. It is the reasonable supply of these things that is required.

[53]

An elevator is included within the definition of services and facilities
    in s. 2(1). To interpret s. 20(1) such that a landlord is in breach of the
    obligation to maintain elevator service as soon as any interruption in that
    service occurs would be to place a higher obligation on the landlord to provide
    a non-vital service than to provide a vital service. Such an interpretation is
    not rational.

[54]

There is an overlap between s. 20(1) and s. 22 of the RTA. Section 22
    provides:

A landlord shall not at any time during a tenants
    occupancy of a rental unit  substantially interfere with the reasonable
    enjoyment of the rental unit or the residential complex in which it is located
    for all usual purposes by a tenant or members of his or her household.

[55]

In this case the tenants allege that the landlords breach of s. 20(1)
    resulted in a substantial interference with their use and enjoyment of the
    premises. In oral argument, the tenants acknowledged that they could also have
    brought their application under s. 22, which obliges a landlord not to
    interfere with a tenants reasonable use and enjoyment of the premises.
    However, O. Reg. 516/06, s. 8(3)(b), states that, the Board shall not
    determine that an interference was substantial unless the carrying out of the
    work constituted an interference that was unreasonable in the circumstances
    with the use and enjoyment of the rental unit. Further, s. 8(4) provides that
    even if the Board finds that there was substantial interference with the tenants
    reasonable use and enjoyment, the Board shall not order an abatement of rent if
    the landlord has complied with 10 listed conditions, including notifying the
    tenants of upcoming work. Because the application was brought under s. 20(1),
    the Board acknowledged that s. 8 did not apply but it found, pursuant to the
    agreed statement of facts, that the landlord had complied with the notice
    requirements set out in s. 8. With respect to the other conditions in s. 8, the
    Board held that the work was necessary to protect the physical integrity of the
    complex and that, the work was carried out in a reasonable time frame. This
    leads to the conclusion that, had the tenants brought their application for
    rent abatement under s. 22, it would not have succeeded.

[56]

To interpret s. 20(1) as the tenants propose would result in an
    interpretation that places the provisions of s. 20(1) and s. 22 in conflict or
    disharmony with one another and disregard the intent of the legislature that
    where, as here, there is an overlap, both provisions should apply. The tenants
    reading of the RTA does not result in the legislation functioning as an
    internally consistent whole.

[57]

The contextual approach required when interpreting the provisions of a
    statute leads me to also consider the wording of s. 29(1) which states:

A tenant or former tenant of a rental unit may apply
    to the Board for any of the following orders:

1. An order determining that the landlord has
    breached an obligation under subsection 20 (1) or section 161.
[3]

[58]

If the legislature intended an automatic breach of the landlords duty
    to maintain and repair as soon as a service was interrupted, there would be no
    need for the Board to make a determination as to whether the landlord had breached
    its obligation. The legislation would instead simply provide that where a
    service has been interrupted the landlord is in breach of its duty to maintain and
    repair and provide that the Board may award a remedy under s. 30(1) which
    authorizes a range of remedies including an abatement of rent.

[59]

The tenants position that the landlord is automatically in breach of
    its statutory obligation to maintain and repair even while something is being
    repaired also offends the legal maxim
lex non cogit ad impossibilia:
that
    the legislature does not intend compliance where, for all practical purposes,
    it is impossible: see Côté,
The Interpretation of Legislation in Canada
,
    at p. 479.

[60]

Applying general principles of statutory interpretation, I would reject
    the tenants submission that, when the RTA is properly interpreted, a landlord
    is automatically in breach of its obligation to repair and maintain under s.
    20(1) as soon as an interruption in service occurs.

(ii)

Existing jurisprudence must be viewed through a contextual lens

[61]

The tenants position also ignores important aspects of existing
    jurisprudence.

[62]

In
Stephos Management Services v. McGregor
,

1993
    CarswellOnt 3655 (Gen. Div.), Charron J., as she then was, dealt with a
    situation in which a tenant claimed a rent abatement for the time he was out of
    his apartment when the landlord undertook an extermination procedure to rid the
    building of cockroaches. After notice was given to the tenants, the extermination
    procedure in the 134 units took place with the tenants being required to be out
    of the building from 8:30 a.m. to 6 p.m. on one of two days when their half of
    the building was treated.

[63]

In her recitation of the facts in para. 8, Charron J. noted that the
    landlord made other units available for tenants who indicated a need for
    alternate accommodation during the process. In addition the party room at a
    neighboring building was made available.

[64]

At para. 15 of her reasons, Charron J. held that the landlord was not in
    breach of its obligation to provide premises fit for habitation:

While it is beyond dispute that the responsibility to rid
    premises of cockroaches rests on the landlord, the problem is an interesting
    one since it is not likely to be caused by any actions of a landlord unless he
    or she is also an inhabitant of the building in question. On the other hand,
    the tenants can be and are often the source of the problem. They usually bring
    in the pests into the building with their belongings or with food that they
    carry in, albeit quite inadvertently, and then, in the case of some tenants
    (not necessarily the same who are afflicted by the problem) foster their
    existence by their particular living habits.
A finding
    that a landlord not only has the responsibility to attend to a problem, the
    existence of which is essentially out of his control, but that he is
    automatically in breach of his statutory obligations the moment the problem
    does arise defies common sense and is grossly unfair.
[Emphasis added.]

[65]

So too, here, the latent defect in the elevator, the difficulty
    obtaining replacement parts, the province-wide elevator technician strike, and
    the length of time it took to install the new elevator were all matters beyond
    the landlords control, and were acknowledged as such by the tenants in the
    agreed statement of facts before the Board: The landlords efficacy,
    efficiency, diligence or reasonableness of its actions regarding the elevator
    problem is agreed to be deemed satisfactory by the tenants.

[66]

A subsidiary submission of the tenants is that
Pajelle Investments
    Ltd. v. Herbold
, [1976] 2 S.C.R. 520, entitles them to an abatement of
    rent because of the length of time the elevator was out of service. In
Pajelle
,
    the court was dealing with the landlords obligation for providing and
    maintaining the rented premises in a good state of repair. under s. 96(1) of
The

Landlord and Tenant Act
,

R.S.O. 1970, c. 236. The appellant
    landlord had advertised that the premises were air-conditioned and that there
    was an indoor swimming pool and sauna bath available for the tenants. These
    amenities were not provided for a period of time. The County Court Judge,
    upheld by the Court of Appeal, granted an abatement of rent for temporary loss
    of common facilities and the landlord appealed.

[67]

In delivering judgment on behalf of the court, Spence J. stated, at
    p. 528:

I am ready to agree that it would be only in the most
    exceptional circumstances that a court should grant an abatement for rent
    because of the failure to provide repairs and services during a short period
    required for necessary repairs and renovations. That is not, however, the
    allegation or the evidence in the present case. On the other hand, the evidence
    is that the air-conditioning was not supplied at all during the mid-summer
    month of July in the year 1971 and that no use of the sauna bath or swimming
    pool was provided from November 1971 to March 1972. Those are important and
    long continuing delays in providing the facilities which it was the responsibility
    of the landlord to provide and the learned County Court Judge was perfectly
    justified in considering they would have to be compensated for by an abatement
    in rental.

[68]

I disagree with the tenants that the reasoning in
Pajelle
applies to this case. As the landlord points out in its factum, the word delay
    means more than a lengthy passage of time. Used as a noun, delay is defined
    in The Shorter Oxford English Dictionary as, 1. The action or process of
    delaying; procrastination; lingering; putting off. 2. Hindrance to progress; (a
    period of) time lost by inaction or inability to proceed.

[69]

In this case, the Board found that the landlord acted diligently in
    effecting repairs to the elevator and arranged to have the elevator replaced as
    quickly as possible when that became necessary. These are findings of fact by
    the Board not subject to review on appeal: see RTA,

s. 210;
Jemiola
    v. Firchuk
(2005),

206 O.A.C. 251 (Div. Ct.), at para. 12.

[70]

Further, in light of the evolution of the law since the decision of the
    Supreme Court in
Pajelle
, I read that decision

as indicating
    that context is important, with only one of the factors being the length of
    time a facility or service was interrupted or never provided. Such a reading is
    appropriate having regard to the interpretive principle that legislation
    enacted to regulate an activity that is ongoing over an extended period of time
    invites a dynamic, as opposed to a fixed, interpretation:
Sullivan
, Construction
    of Statutes, at pp. 171-72.

[71]

Other jurisprudence on which the tenants rely, such as
Offredi
,
    also supports the conclusion that a contextual approach is necessary. In
Offredi
,
    the tenants application for rent abatement was based on alleged deficiencies
    in maintenance, including: a five-day power outage in December; a shortfall in
    parking facilities resulting from a number of repairs to the underground garage
    over a period of approximately twelve months; an inadequate hot water supply;
    and, an elevator service that fell far short of what could have been expected
    in a 20-story building which was characterized as a serious problem rather
    than a mere inconvenience. In addition, the premises were kept in a dirty and
    poorly maintained state, including the stairwells being littered with a myriad
    of alien objects and garbage rooms where garbage was allowed to collect for
    days. Inadequate security was provided for the building. There does not appear
    to have been any evidence that the landlord offered the tenants any
    accommodation in return. On the contrary, in relation to the repairs to the
    parking garage, some of the tenants were forced to park in prohibited areas
    thereby incurring parking tickets and in one case a tenant had his car vandalised.

[72]

Thus,
Offredi
was not a case that turned on whether the
    landlord could be said to have acted reasonably because there was no evidence
    that it had done so. It was instead forced to act. While the landlord
    ultimately complied with its obligations, it had failed to do so in the past
    and it was in respect of occupation for the period of time in which the
    deficiencies existed in the past that rent abatement was ordered.

[73]

The comment of the Divisional Court, that this is not a case that
    turns on whether the landlord can be said to have acted reasonably, should not
    be read as indicating that the reasonableness of the landlords actions should
    never be taken into consideration in any case dealing with a claim for rent
    abatement, because that is not what the court said. Rather, the court held that
    the tenants had not received what they bargained for. Part of the context in
    which the decision must be read is that the landlord did not provide any
quid
    pro quo
to the tenants when a facility, parking, was undergoing repair
    over an extended period of time. Furthermore, the landlord was in a position to
    exercise a high degree of control over aspects of the problems such as the
    prior maintenance of the parking facility, general maintenance of walls and
    carpets, garbage removal, and security.

[74]

Moreover, the decision in
Offredi
is congruent with Guideline
    5. Under the heading, Is There Liability for Abatement During Repairs or
    Replacements?, Guideline 5 states:

If a landlord has done little maintenance for an extended period,
    and a serious condition results that takes some time to rectify, the landlord
    should be responsible for the tenants loss of use of their unit or the common
    facilities during the repairs. However, if the landlord has a reasonable
    program of maintenance, including preventative maintenance, and is acting
    responsibly to rectify a problem that requires extensive repairs, an abatement
    of rent should not be ordered.

[75]

In
Deng
, this court dealt with a related provision in the RTA,
    s. 130, which permits tenants to seek a rent reduction from the Board if
    services or facilities provided for a unit or residential complex are reduced
    or discontinued. At para. 35 of her reasons, Karakatsanis J.A. observed, on
    behalf of the court:

In the context of this legislative scheme, it is presumed that
    a reasonable charge for the services and facilities is included in the rental
    value of the units and that the rent reduction is equal to a reasonable charge
    for the reduction or discontinuance of those services and facilities. The
    Regulation provides that the reasonable charge is determined, if possible, by
    the cost of that service or facility to the landlord. In other words, the Act
    and Regulation seek to ensure that if tenants lose some part of the services or
    facilities that were provided to them as part of their rent, any cost savings
    by the landlord is passed on to the tenants. However, the Regulation also
    provides for a rent reduction even where there are not cost savings to the
    landlord, or where they cannot be determined. In these circumstances, the
    tenant is still entitled to a rent reduction that is equal to what would be a
    reasonable charge for the service or facility based on their value.

[76]

In
Deng
,

the landlord had permanently removed a
    significant portion of the garden, lawn and walkways behind a residential
    complex because it intended to build townhouses on this land and the Board held
    that, as a result, there had been a reduction of a recreational facility and it
    ordered a rent reduction of 2.5%. On appeal, the Divisional Court held that the
    land in question did not constitute a service or facility, but that even if
    it was, it was questionable whether the facility had been reduced.

[77]

On further appeal, this court upheld the result reached by the
    Divisional Court using a different analysis. Applying a standard of
    reasonableness to review of the Boards decision, this Court held that the Boards
    conclusion on the definition of a common recreational facility was reasonable
    and then considered whether there had been a reduction in the provision of a
    facility. The court held, at para. 54, that while the size of the recreational
    facility was clearly relevant to a determination of whether there had been any
    reduction in the facility, it cannot reasonably be the only factor
in these circumstances
 (emphasis added), going on to
    explain that [n]ot every change in a service or facility or in common
    recreational facilities, viewed objectively, will necessarily be a reduction
    of the common recreational facility, even if some aspect of it is removed or
    changed.

[78]

In a negotiated process involving the landlord, the city and the
    tenants, the city attached conditions to the severance of the lands requiring
    the landlord to invest significant funds to the overall improvement of the
    complex, including the remaining landscaped areas, and the landlord agreed not
    to seek a rent increase based on these improvements. This court held, at para.
    55, that the Boards failure to consider the nature of the changes in the
    remaining landscaped areas in addition to the reduction in the metes and bounds
    of the recreational facility resulted in its decision not meeting the criteria
    of a reasonable decision-making process. Thus, the Boards decision was not an
    outcome that was within the range of reasonable possible outcomes. The
    facilities had been changed, but not reduced, and this court held, at para. 58,
    that as a result the Board erred in awarding a rent reduction.

[79]

An important point arises out of
Deng.
It is this: the court
    did not read the word reasonable into a provision where none existed; it
    simply adopted a contextual approach and held it was necessary to consider all
    of the particular factual circumstances in reaching a decision. Because the
    Board only had regard to one factor, namely the reduction in the size of the
    facility, it had not adopted a contextual approach, and

so its
    decision was not within the range of reasonable outcomes.

[80]

Deng
illustrates that tenants do not bargain for a particular
    service or facility that can never be changed or interrupted. Looking at the
    jurisprudence as a whole, it appears that a landlord ought to provide something
    in exchange for a significant interruption or discontinuation of a particular
    facility or service. The adequacy of what is provided is to be adjudged by
    regard to the legislation and regulations under the RTA, the Boards Guidelines
    and the particular factual circumstances, including the reasonable expectations
    of the parties viewed objectively.

(iii)

Analysis of alleged errors in the Boards approach

[81]

In this case, the Board took into consideration the impact of the interruption
    in service on the tenants, that the tenants main complaint was interference
    with their use and enjoyment of the premises, the statutory provision (s. 22) that
    specifically dealt with use and enjoyment, and the fact that had the
    application been brought under that section it would not have succeeded.

[82]

Similarly, the Board took into consideration the provincial legislation
    applicable to elevators, O. Reg. 517/06, s. 43 of which states that,
    Elevators intended for use by tenants shall be properly maintained and kept in
    operation except for such reasonable time as may be required to repair or
    replace them. The Board considered the fact that the landlord did provide
    accommodation to the tenants during the service interruption and held this was
    a factor that distinguished this case from the jurisprudence put forward by the
    tenants. Finally, the Board took into consideration that this was a latent
    defect and applied Guideline 5. In other words, the Board adopted a contextual
    approach.

[83]

The tenants are critical of the contextual approach adopted by the Board
    and allege four resulting errors which I now propose to specifically address.
    They are: 1) consideration of the reasonableness of the landlords actions; 2)
    consideration of s. 8 of O. Reg 516/06; 3) reference to provincial maintenance
    standards which did not govern because there was a municipal by-law in place;
    and, 4) application of Guideline 5.

(i)

Reasonableness

[84]

The tenants submit that the Board read into s. 20(1) a requirement that
    the tenants must prove the landlord acted unreasonably before a breach of the
    section could be found. I disagree that this is what the Board did. In adopting
    a contextual approach the Board was not reading wording into the legislation
    that was never intended, but was instead considering the entirety of the
    factual situation before it in determining whether a breach of the landlords
    obligation under s. 20(1) occurred.

(ii)

O. Reg. 516/06, s. 8

[85]

The tenants submit that, in considering O. Reg 516/06, s. 8, the Board
    adopted a test from regulations which did not apply. While the Board
    acknowledged that the regulation did not apply because the application was
    brought under s. 20, the tenants submit that the Board was not entitled to
    adopt the considerations embodied by s. 8, including the consideration that no
    abatement of rent is payable when the work is necessary and carried out in a
    reasonable timeframe.

[86]

I disagree. It was entirely reasonable for the Board to take into
    consideration the real basis of the tenants complaint, being the impact on
    their use and enjoyment of the premises, and the specific section and
    regulation that deals with interference with use and enjoyment because, as
    indicated above, one of the general principles of statutory interpretation is
    the principle of harmonization which requires that legislation dealing with the
    same subject matter in a statute be given a consistent interpretation.

(iii)

Provincial maintenance standards

[87]

The tenants submit that the Board erroneously relied on O. Reg. 517/06, s. 43,
    dealing with the provincial maintenance standards for elevators, because that
    section only applies where there is no by-law in existence, and here, the City
    of Kingston has a by-law. In their factum, the tenants state that the wording
    of the relevant Kingston by-law is: Elevators intended for use by tenants
    shall be properly maintained and kept in operation. In other words, the
    tenants say that the Kingston by-law omits the exception for such reasonable
    time as may be required to repair or replace them found in the provincial
    regulation.

[88]

The landlord objects to any consideration of the wording of the Kingston
    by-law because, at the hearing before the Board, the tenants counsel noted
    that the City of Kingston may have different language in its property standards
    by-law, and although the adjudicator gave the tenants the opportunity to
    provide evidence of the by-law, they did not do so. As a result, the landlord
    submits that the Kingston by-law is not properly before this Court.

[89]

It appears that the weight of the authorities is that, unlike other
    domestic legislation, judicial notice cannot be taken of a municipal by-law: see
R. v. Dowslay
(1890), 16 O.R. 622 (H.C. (Div. Ct.)), at p. 622-23;
R.
    v. Snelling
, [1952] O.W.N. 214 (Ont. H.C.), at p. 215;
R. v. Evgenia
    Chandris
, [1977] 2 S.C.R. 97, at p. 100,
per
Laskin C.J.
    (dissenting, but not on this point); Sidney N. Lederman, Alan W. Bryant &
    Michelle K. Fuerst,
Sopinka, Lederman & Bryant: The Law of Evidence in
    Canada
, 4th ed. (Markham: LexisNexis Canada, 2014), at para. 19.40; David
    M. Paciocco & Lee Stuesser,
The Law of Evidence
, 7th ed. (Toronto:
    Irwin Law, 2015), at p. 515.

[90]

That said, I do not think that anything turns on this point. As I have
    indicated, the principle of harmonization applies not only within the same
    statute but across legislative instruments dealing with the same subject matter.
    Both the provincial maintenance standards and the Kingston by-law deal with the
    same subject matter. Applying the principle of harmonization, I would be
    inclined to interpret the Kingston by-law in the same manner as the provincial
    standard, but, as the by-law was not adduced in evidence before the Board and we
    did not hear submissions on its proper interpretation, I do not purport to come
    to any definitive conclusion. Suffice it to say that, in the circumstances, the
    Boards consideration of provincial maintenance standards was not an error.

(iv)

Guideline 5

[91]

I turn now to the tenants objection to the Boards application of Guideline
    5. Section 176(1) of the RTA provides that the Chair of the Board shall
    establish a Rules and Guidelines Committee. Section 176(3) states: The
    Committee may adopt non-binding guidelines to assist members in interpreting
    and applying this Act and the regulations made under it. Guideline 5, entitled
    Breach of Maintenance Obligations, was developed to assist in matters arising
    under ss. 20, 29 and 30 of the RTA. Although not binding, it is expected
    that Board members will follow the guideline. Rule 26.3 of The Landlord and
    Tenant Boards Rules of Practice states: the [Board] shall give reasons for
    departing from a guideline whether or not reasons are requested.

[92]

The tenants submit that it was an error of law for the Board to treat
    the commentary in this non-binding Guideline as establishing the elements of
    the test for whether the landlord had met its duties under s. 20. They submit
    that, instead, the Board should have applied the clear words of the statute.

[93]

As I have indicated earlier, the interpretation of s. 20(1) for which
    the tenants argue, that the landlord is automatically in breach of its
    obligation to maintain and repair whenever there is an interruption in elevator
    service, is not at all clear. Indeed, for the reasons given above, I have
    rejected the tenants proposed interpretation having regard to both general
    principles of statutory interpretation and the existing jurisprudence. The
    approach advocated by the tenants would focus only on the length of time the
    elevator was out of service and the resulting inconvenience to the tenants, and
    not on the entire factual context in which the interruptions in service took
    place. The Board rejected that approach and adopted a contextual one. The
    tenants incorrect interpretation of s. 20(1) does not provide the base from
    which to attack Guideline 5. The Board was entitled to have regard to Guideline
    5.

F.

Disposition and Costs

[94]

For the reasons I have given, I would dismiss the appeal. The parties
    agree that irrespective of the outcome of this appeal, no costs should be
    awarded. Accordingly, I would not order any costs.

Released: EAC June 16, 2016

K.M. Weiler J.A.

I agree E.A. Cronk
    J.A.

I agree M.L. Benotto
    J.A.





[1]
Section 20(2) provides: Subsection (1) applies even if the tenant was aware of
    a state of non-repair or a contravention of a standard before entering into the
    tenancy agreement. However, in the event it is determined the landlord is in
    breach of its obligations under s. 20(1), a consideration in determining the
    remedy granted by the Board is whether the tenant or former tenant advised the
    landlord of the alleged breaches before applying to the Board: see RTA, s.
    30(2).



[2]
In
Harris
, the Divisional Court was dealing with s. 65(1) of the
Tenant
    Protection Act, 1997
,

S.O. 1997, c. 24, now repealed, which
    provided: A landlord may give a tenant notice of termination of the tenancy
    if, (a) an act or omission of the tenant, another occupant of the rental unit
    or a person permitted in the residential complex by the tenant seriously
    impairs or has seriously impaired the safety of any person; and (b) the act or
    omission occurs in the residential complex.



[3]
Section 161 is found in Part X of the RTA, Mobile Home Parks and Land Lease
    Communities; it assigns duties to a landlord of a mobile home park in addition
    to s. 20(1) and is not relevant to this appeal.


